County Commissioners — Supervision — Roads The Boards of County Commissioners do not have the authority or power to make a division of a county for purposes of road supervision; but, under 69 O.S. 601 [69-601] (1968), the Boards of County Commissioners have the duty to construct and maintain as county highways those roads which best serve the most people of the county.  The Attorney General has had under consideration your request for an opinion wherein you point out that 69 O.S. 292 [69-292] (1961), which was the basis of authority for Attorney General Opinion No. 67-392, was repealed by O.S.L. 1968, ch. 415, Section 1906 (69 O.S.Supp. 1968 Section 1906[69-1906] [69-1906]). Attorney General Opinion No. 67-392 concluded that the Board of County Commissioners can agree unanimously to delegate supervision of road building and maintenance in one district to a commissioner of another district. You then, in effect, ask: In light of the repeal of 69 O.S. 292 [69-292] (1961), does the majority of the Board of County Commissioners have the authority and power to make a division of the County for purposes of road supervision? It is a well recognized principle of law, as stated in the eleventh paragraph of the syllabus of Shaw v. Grumbine,137 Ok 1. 95, 278 P. 311 (1929), that: "Public officers have only such authority as is conferred upon them by law, and such authority must be. exercised in the manner prescribed by law." See also, Brown v. State Election Board, Okl., 369 P.2d 140 (1962). O.S.L. 1968, ch. 415, Section 601 (69 O.S. 601 [69-601] (1968)), which is the general statute for the authority and duties of county commissioners relative to county road systems, states: "The County Highway System shall be composed of all public roads within any county, less any part of any road or roads which may be taken over as a State highway by the Commission. It shall be the duty of the Board of County Commissioners in each county to construct and maintain as county highways those roads which best serve the most people of the county. For this purpose the Board of County Commissioners is authorized to use any funds which are in the County Highway Fund, subject to statutory restrictions on the use of any of such funds, together with any money derived from any agreement entered into between the Commission and the Federal Government, any county or any citizen or group of citizens who have made donations for that purpose. The Boards of County Commissioners of the various counties shall have exclusive jurisdiction over the designation, construction and maintenance and repair of all of the county highways and bridges therein".  There is no statutory authorization for the county commissioners of any county to make a division of the county for purposes of road supervision, or to make a division of the county for any purpose.  Although elected from separate, individual districts within the county, each commissioner is jointly and severally responsible to the entire county for the performance of his duties. Although practical politics may cause a commissioner to focus his primary attention upon the district from which he is elected, except for the few administrative duties which may be performed by the Chairman of the Board of County Commissioners as authorized by 19 O.S. 328 [19-328] (1961), only the Board of County Commissioners, on behalf of the entire county, has statutory power and authority to act. .  It is therefore the opinion of the Attorney General that the Boards of County Commissioners in the State of Oklahoma do not have the authority or power to make a division of a county for purposes of road supervision, but that the Boards of County Commissioners have the duty to construct and maintain as county highways those roads which best serve the most people of the county.  This opinion supersedes Attorney General Opinion No. 67-392.  (Robert D. McDonald) ** SEE: OPINION NO. 69-220 (1969) **